Exhibit 10.7
EXECUTION VERSION
 
CREDIT AGREEMENT
by and among
AIR PRODUCTS AND CHEMICALS, INC.,
The Lenders parties hereto from time to time,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
Dated as of
March 31, 2010
 
J.P. MORGAN SECURITIES, INC.,
as Joint Lead Arranger and Sole Bookrunner,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BNP PARIBAS SECURITIES CORP.,
DEUTSCHE BANK SECURITIES INC.,
HSBC SECURITIES (USA) INC.
and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Syndication Agents
and
THE BANK OF NOVA SCOTIA,
INTESA SANPAOLO S.P.A.,
SOVEREIGN BANK (A SUBSIDIARY OF SANTANDER HOLDINGS USA, INC.),
SUMITOMO MITSUI BANKING CORPORATION
and
UBS SECURITIES LLC,
as Co-Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Article I DEFINITIONS; CONSTRUCTION
    1  
 
       
Section 1.01 Certain Definitions
    1  
Section 1.02 Construction
    16  
Section 1.03 Accounting Principles
    16  
Section 1.04 Classification of Loans and Borrowings
    16  
 
       
Article II THE LOANS
    16  
 
       
Section 2.01 Commitments
    16  
Section 2.02 Loans and Borrowings
    16  
Section 2.03 Requests for Borrowings
    17  
Section 2.04 Funding of Borrowings
    18  
Section 2.05 Interest Elections
    18  
Section 2.06 Termination and Reduction of Commitments
    19  
Section 2.07 Repayment of Loans; Evidence of Debt
    20  
Section 2.08 Optional Prepayments
    20  
Section 2.09 Mandatory Prepayments
    20  
Section 2.10 Fees
    22  
Section 2.11 Interest
    22  
Section 2.12 Alternate Rate of Interest
    23  
Section 2.13 Increased Costs
    23  
Section 2.14 Break Funding Payments
    24  
Section 2.15 Taxes
    25  
Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    27  
Section 2.17 Mitigation Obligations; Replacement of Lenders
    29  
Section 2.18 Defaulting Lenders
    29  
 
       
Article III REPRESENTATIONS AND WARRANTIES
    30  
 
       
Section 3.01 Financial Statements; No Material Adverse Change
    30  
Section 3.02 Litigation
    31  
Section 3.03 Due Organization
    31  
Section 3.04 Consents and Approvals
    31  
Section 3.05 Corporate Power, Authorization and Enforceability
    31  
Section 3.06 ERISA
    31  
Section 3.07 No Conflict
    32  
Section 3.08 No Default
    32  
Section 3.09 Payment of Taxes
    32  
Section 3.10 Investment Company Status
    32  
Section 3.11 Environmental Matters
    32  
Section 3.12 Disclosure
    32  
 
       
Article IV CONDITIONS OF CREDIT
    33  
 
       
Section 4.01 Conditions to Effective Date
    33  
Section 4.02 Conditions to Initial Borrowing
    33  
Section 4.03 Conditions to All Borrowings
    35  

i



--------------------------------------------------------------------------------



 



              Page
Article V AFFIRMATIVE COVENANTS
    36  
 
       
Section 5.01 Financial Statements
    36  
Section 5.02 Notices of Material Events
    36  
Section 5.03 Maintenance of Insurance
    37  
Section 5.04 Payment of Taxes
    37  
Section 5.05 Maintenance of Corporate Existence
    37  
Section 5.06 Maintenance of Property
    37  
Section 5.07 Compliance with Laws
    37  
Section 5.08 Books and Records; Inspections
    37  
Section 5.09 Use of Proceeds
    38  
 
       
Article VI NEGATIVE COVENANTS
    38  
 
       
Section 6.01 Leverage Ratio
    38  
Section 6.02 Liens
    38  
Section 6.03 Fundamental Changes
    39  
Section 6.04 Subsidiary Indebtedness
    40  
 
       
Article VII EVENTS OF DEFAULT
    41  
 
       
Section 7.01 Events of Default
    41  
Section 7.02 Consequences of an Event of Default
    42  
 
       
Article VIII THE ADMINISTRATIVE AGENT
    43  
 
       
Article IX MISCELLANEOUS
    45  
 
       
Section 9.01 Notices
    45  
Section 9.02 Waivers; Amendments
    45  
Section 9.03 Expenses; Indemnity; Damage Waiver
    46  
Section 9.04 Successors and Assigns
    47  
Section 9.05 Survival
    50  
Section 9.06 Counterparts; Integration; Effectiveness
    50  
Section 9.07 Severability
    50  
Section 9.08 Right of Setoff
    51  
Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process
    51  
Section 9.10 WAIVER OF JURY TRIAL
    51  
Section 9.11 Headings
    52  
Section 9.12 Confidentiality
    52  
Section 9.13 Interest Rate Limitation
    53  
Section 9.14 USA PATRIOT Act
    53  
Section 9.15 No Other Duties, etc.
    53  

ii



--------------------------------------------------------------------------------



 



         
EXHIBITS
       
 
       
Exhibit A Form of Assignment and Assumption
       
Exhibit B Form of Exemption Certificate
       
 
       
SCHEDULES
       
 
       
Schedule 2.01 Commitments
       
Schedule 3.07 No Conflict
       
Schedule 6.02 Existing Liens
       
Schedule 6.04 Existing Indebtedness
       

iii



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT (this “Agreement”), dated as of March 31, 2010 by and
among AIR PRODUCTS AND CHEMICALS, INC., a Delaware corporation (the “Borrower”),
the Lenders parties hereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders hereunder.
R E C I T A L S:
     WHEREAS, the Borrower has commenced, through Air Products Distribution,
Inc., a newly formed Subsidiary (“Offerco”), a tender offer (the “Offer”) for
all of the common stock of Airgas, Inc., a Delaware corporation (the “Target”);
     WHEREAS, the Borrower intends to effect a merger (the “Merger”) of Offerco
with the Target, with the surviving corporation of the Merger being a wholly
owned Subsidiary; and
     WHEREAS, in order to finance the Offer and the Merger, to assist the Target
in effecting timely prepayments of certain of its existing indebtedness as are
required under the terms thereof as a consequence of the Offer or the Merger
(the “Target Refinancing”), to pay fees and expenses in connection with the
Offer, the Merger and the Target Refinancing and the financing thereof and to
provide for the working capital and general corporate needs of the Borrower and
its Subsidiaries prior to and following the Merger, the Borrower has requested
that the Lenders enter into this Agreement and make the Loans provided for
herein;
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Article I
DEFINITIONS; CONSTRUCTION
          Section 1.01 Certain Definitions. As used herein, the following words
and terms shall have the following meanings:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” shall mean, with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, a rate per annum determined for
such day in accordance with the following formula:
LIBO Rate

1.00 - Eurocurrency Reserve Requirements
     “Administrative Agent” shall have the meaning set forth in the preamble
hereto.
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent.
     “Affiliate” of a specified Person shall mean any Person which directly or
indirectly Controls, or is Controlled by, or is under common Control with, such
specified Person.

 



--------------------------------------------------------------------------------



 



     “Agreement” shall have the meaning set forth in the preamble hereto.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Adjusted LIBO
Rate in effect on such day (or, if such day is not a Business Day, as of the
preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period commencing two Business Days thereafter plus 1% and
(c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the
Adjusted LIBO Rate or the Federal Funds Effective Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Adjusted
LIBO Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the Total Commitments represented by such Lender’s Commitment;
provided that if any Lender shall be a Defaulting Lender, “Applicable
Percentage” shall mean the percentage of the Total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Pricing Grid” shall mean the table set forth below:

                              Applicable Rate     Public Debt Ratings  
Eurodollar Loan   ABR Loan   Commitment Fee Rate
> A- or A3
    1.75 %     0.75 %     0.25 %  
= BBB+ or Baa1
    2.00 %     1.00 %     0.30 %  
= BBB or Baa2
    2.25 %     1.25 %     0.375 %  
= BBB- or Baa3
    2.75 %     1.75 %     0.50 %  
< BBB- or Baa3
    3.50 %     2.50 %     0.75 %

     “Applicable Rate” shall mean for each Type of Loan, as of any date of
determination, the rate per annum determined pursuant to the Applicable Pricing
Grid by reference to the Public Debt Ratings in effect at the time; provided
that each of the Applicable Rate percentages set forth in the table included in
the definition of the term “Applicable Pricing Grid” with respect to Eurodollar
Loans and ABR Loans shall increase by 0.50% on the 90th day following the
Closing Date and on each 90th day thereafter.
     “Approved Fund” shall have the meaning assigned to such term in
Section 9.04.
     “Arrangers” shall mean, collectively, the Lead Arranger and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas, Deutsche Bank Securities Inc., HSBC
Securities (USA) Inc. and The Royal Bank of Scotland plc, in their capacities as
joint lead arrangers in respect of the credit facility established hereunder.

2



--------------------------------------------------------------------------------



 



     “Asset Sale” shall mean any sale or other disposition of assets (including
any assets sold or agreed to be sold in order to secure regulatory approval for
the consummation of the Offer or the Merger, but excluding any Unrestricted
Margin Stock) to a Person other than the Borrower or a Subsidiary thereof in one
transaction or series of related transactions for Net Cash Proceeds of
$100,000,000 or more, other than (a) any such sale or other disposition of
inventory, used or surplus equipment, cash or cash equivalents and (b) any such
sale or other disposition consummated in connection with any securitization
facility.
     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” shall mean the period from and including the Closing
Date to but excluding the Commitment Termination Date.
     “Available Commitment” shall mean, as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) the aggregate principal amount of such Lender’s Loans then outstanding.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States (or any successor).
     “Bookrunner Fee Letter” shall mean the Fee Letter dated as of February 4,
2010, among the Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities,
Inc., as amended to the date hereof.
     “Borrower” shall have the meaning set forth in the preamble hereto.
     “Borrowing” shall mean Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect.
     “Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person shall mean the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Capital Stock” shall mean any and all shares of capital stock (whether
common or preferred) of the Borrower.
     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s holding company,

3



--------------------------------------------------------------------------------



 



if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
     “Change of Control” shall mean the occurrence of either of the following:
     (a) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities and Exchange Act of 1934, as in effect on the date hereof) or
group of persons (as so used), other than the Borrower, any company a majority
of whose outstanding stock entitled to vote is owned directly or indirectly by
the Borrower (a “Controlled Subsidiary”), or a trustee of an employee benefit
plan sponsored solely by the Borrower and/or a Controlled Subsidiary, is or
becomes the “beneficial owner” (as determined pursuant to Rule 13d-3 under the
Securities and Exchange Act of 1934), directly or indirectly, of equity
interests of the Borrower representing more than 40% of the aggregate ordinary
voting power of the Borrower’s then-outstanding voting equity interests; or
     (b) during any period of two consecutive years, the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by directors who were not (i) directors of the Borrower at the
beginning of such period, (ii) appointed by directors who were directors at the
beginning of such period or by directors so appointed or (iii) nominated or
approved for election to the board of directors of the Borrower by directors
described in the preceding clause (i) or (ii).
     “Closing Date” shall have the meaning set forth in Section 4.02.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Commitment” shall mean, as to any Lender, the commitment of such Lender to
make Loans to the Borrower, expressed as an amount representing the maximum
aggregate principal amount of such Lender’s Loans hereunder, as such commitment
may be reduced or increased from time to time pursuant hereto. The original
amount of each Lender’s Commitment as of the date hereof is set forth on
Schedule 2.01. The original aggregate amount of the Commitments is
$6,724,000,000.
     “Commitment Fee Rate” shall mean, as of any date of determination, the rate
per annum determined pursuant to the Applicable Pricing Grid by reference to the
Public Debt Ratings in effect at the time.
     “Commitment Letter” shall mean the Amended and Restated Commitment Letter
dated March 3, 2010, among the Borrower, JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities Inc.
     “Commitment Termination Date” shall mean the earlier of (a) the day
following the Merger Date, (b) the Maturity Date and (c) the date of any other
termination of all the Commitments in accordance with this Agreement.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (a) income tax provision,
(b) interest expense, amortization, writedown or writeoff of debt discount and
debt issuance costs, commissions, discounts and other fees and charges
(including prepayment premiums, penalties or similar charges in connection with
the Target Refinancing) associated with Indebtedness (including the Loans) and
discount on securitization of receivables, (c) depreciation and amortization
expense, (d) amortization, writedown or writeoff of intangibles (including, but
not limited to, goodwill) and organization costs, (e) any unusual or
non-recurring non-cash expenses or losses (including losses on sales of assets
outside of the ordinary course of business), (f) transaction fees and expenses
directly related to the Transactions and (g) non-cash charges incurred in
respect of restructurings, plant closings, headcount reductions, cost reductions
or other similar actions, and minus, to

4



--------------------------------------------------------------------------------



 



the extent included in determining such Consolidated Net Income, the sum of
(i) income tax credits (to the extent not netted from income tax provision) and
(ii) any unusual or non-recurring non-cash income or gains (including gains on
the sales of assets outside of the ordinary course of business). For the
purposes of calculating Consolidated EBITDA for any Test Period pursuant to any
determination of the Leverage Ratio, (i) if at any time during such Test Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Test Period shall be reduced by an amount equal to
the Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Test Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Test Period and (ii) if during such Test Period the Borrower or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Test Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Test Period. As used in
this definition, “Material Acquisition” shall mean any acquisition of property
or series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the equity interests of a Person (any
such property, a “Business Unit”) and (b) the aggregate consideration for which
(including Indebtedness assumed in connection therewith) exceeds $100,000,000;
and “Material Disposition” shall mean any disposition of property or series of
related dispositions of property that (a) constitutes a Business Unit and
(b) the aggregate consideration for which (including Indebtedness assumed in
connection therewith) exceeds $100,000,000.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded the income (or deficit) of any Project Finance Subsidiary having
Limited Recourse Debt outstanding at any time during such period.
     “Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all Indebtedness that would be reflected at such date as short-term
borrowings, current portion of long-term debt or long-term debt on a
consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP, excluding Limited Recourse Debt of any Project Finance
Subsidiary.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” shall mean any Lender that has (a) failed to fund any
portion of its Loans within three Business Days of the date required to be
funded by it hereunder, unless such Lender’s failure to fund such Loans is based
on such Lender’s reasonable determination that the conditions precedent to
funding such Loans under this Agreement have not been satisfied and such Lender
has notified the Administrative Agent in writing of such, (b) notified the
Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent (which request has been made based on the
Administrative Agent’s reasonable belief that such Lender may not fulfill its
funding obligation and a copy of which request has been sent to the Borrower),
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans, provided that any such Lender shall cease
to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other

5



--------------------------------------------------------------------------------



 



Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) has been adjudicated as, or has been determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or has a parent company that has been adjudicated as, or has been
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment (unless in the case of any Lender referred to in this clause (e),
the Borrower and the Administrative Agent shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder). Notwithstanding the foregoing, no Lender
shall be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in such Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof.
     “Dollar”, “Dollars” and the symbol “$” shall mean lawful money of the
United States of America.
     “Duration Fee Rate” shall mean a rate determined in accordance with the
table set forth below:

          Days after Closing Date   Rate
90 days:
    0.75 %
180 days:
    1.25 %
270 days:
    1.75 %

     “Effective Date” shall have the meaning set forth in Section 4.01.
     “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, binding notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters as they relate to exposure to Hazardous
Materials.
     “Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

6



--------------------------------------------------------------------------------



 



     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period referred to in
Section 4043(c) of ERISA is waived); (b) any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan or the failure by the Borrower or
any of its ERISA Affiliates to make any required contribution to a Multiemployer
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Plan; (e) a determination that any Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan under Section 4042
of ERISA; (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA) or in reorganization (within the
meaning of Section 4241 of ERISA) or in endangered or critical status (within
the meaning of Section 432 of the Code or Section 305 or Title IV of ERISA).
     “Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
     “Eurodollar”, when used in reference to any Loan or Borrowing, shall refer
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” shall have the meaning assigned to such term in
Section 7.01.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or any
Lender or other such recipient as a result of a present or former connection
between the Administrative Agent or such Lender or other such recipient and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender or other
such recipient having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(a) above and (c) any withholding tax that (i) is attributable to a Lender’s
failure to comply with the requirements of Section 2.15(f) or (ii) is a United
States withholding tax imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such

7



--------------------------------------------------------------------------------



 



Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to Taxes pursuant to
Section 2.15.
     “Existing Agreement” shall mean the Borrower’s existing $1,450,000,000
Revolving Credit Agreement dated as of May 23, 2006, as amended.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Payment Date” shall mean (a) the third Business Day following the last
day of each March, June, September and December and (b) the last day of the
Availability Period.
     “Financial Officer” shall mean the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
     “Foreign Subsidiary” shall mean any Subsidiary other than any Subsidiary
that is organized under the laws of the United States of America, any State
thereof or the District of Columbia.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America.
     “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that in relevant form or
concentration are regulated pursuant to any Environmental Law.
     “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, other than deposits or advances in the ordinary course of
business, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title

8



--------------------------------------------------------------------------------



 



retention agreements relating to property acquired by such Person (other than
current accounts payable and trade accounts and accrued expenses incurred in the
ordinary course of business and other than customary reservations or retentions
of title under agreements with suppliers entered in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services having the effect of a borrowing (other
than (i) current accounts payable and trade accounts and accrued expenses
incurred in the ordinary course of business and (ii) any noncompete agreement,
purchase price adjustment, earnout or deferred payment of a similar nature),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, but limited to the book value of
such property when recourse is limited to such property, (f) all Guarantees by
such Person in respect of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
     “indemnified person” shall have the meaning specified in Section 9.03(b).
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Information” shall have the meaning specified in Section 9.12(a).
     “Interest Election Request” shall mean a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.05.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
     “Lead Arranger” shall mean J.P. Morgan Securities, Inc., in its capacity as
joint lead arranger and sole bookrunner in respect of the credit facility
established hereunder.

9



--------------------------------------------------------------------------------



 



     “Lenders” shall mean the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
     “Leverage Ratio” shall mean, as of the last day of any Test Period, the
ratio of (a) Consolidated Total Debt at such time to (b) Consolidated EBITDA for
such period.
     “LIBO Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum equal to the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on the Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on such page (or
otherwise on such screen), the “LIBO Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
     “Limited Recourse Debt” shall mean Indebtedness of a Project Finance
Subsidiary as to which, at the time a determination is being made, the holder of
such Indebtedness has recourse, with respect to such Indebtedness, solely
against the assets it has financed or the cash flows therefrom and does not have
direct or indirect recourse (through a guarantee, keepwell or otherwise) against
the Borrower, any other Subsidiary or any of their assets other than the stock
(or similar equity interest) of such Project Finance Subsidiary.
     “Loans” shall mean the loans made by the Lenders to the Borrower pursuant
to this Agreement.
     “Loan Documents” shall mean this Agreement, any amendments thereto and,
except for purposes of Section 9.02, the Notes.
     “Margin Stock” has the meaning assigned to such term in Regulation U of the
Board.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform its
payment obligations under this Agreement and the other Loan Documents or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of the Administrative Agent or the Lenders hereunder
or thereunder.
     “Material Indebtedness” shall mean Indebtedness (other than the Loans and
Limited Recourse Debt) or obligations in respect of one or more Swap Agreements
of the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$125,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting

10



--------------------------------------------------------------------------------



 



agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
     “Material Subsidiary” shall mean, at any time of determination, any
Subsidiary the total sales of which for the fiscal year most recently completed
prior to such time equal 5% or more of the consolidated total sales of the
Borrower and its Subsidiaries for such fiscal year. For purposes of determining
Material Subsidiaries after the consummation of the Offer or the Merger, the
consolidated total sales of the Borrower and its Subsidiaries for any fiscal
year shall be determined after giving pro forma effect to the consolidated total
sales of the Target and its Subsidiaries as if the Offer or the Merger, as the
case may be, has been consummated at the beginning of such fiscal year.
     “Maturity Date” shall mean the one-year anniversary of the Closing Date.
     “Merger” shall have the meaning set forth in the recitals hereto.
     “Merger Agreement” shall mean any agreement (including any schedules and
exhibits thereto) that may be entered into by the Borrower or any of its
Subsidiaries and the Target providing for the Merger.
     “Merger Date” shall mean the date of consummation of the Merger.
     “Merger Documents” shall mean the Merger Agreement and any documentation
related thereto, including any side letters.
     “Moody’s” shall mean Moody’s Investor’s Services, Inc., or any successor
thereto.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” shall mean, (a) in connection with any Asset Sale, the
proceeds thereof actually received by the Borrower or one or more of its
Subsidiaries in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of the sum, without duplication, of
(i) attorneys’ fees, accountants’ fees, consulting fees, investment banking fees
and other customary fees actually incurred in connection therewith and other
expenses actually incurred in connection therewith, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale, (iii) taxes paid
or reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (iv) the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable as a result thereof and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the proceeds thereof actually received by the Borrower or one or
more of its Subsidiaries in the form of cash and cash equivalents, net of
attorneys’ fees, accountants’ fees, consulting fees, investment banking fees,
underwriting discounts and commissions or placement fees, and other customary
fees actually incurred in connection therewith and other expenses actually
incurred in connection therewith.
     “Non-Excluded Taxes” shall have the meaning set forth in Section 2.15(a).
     “Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.

11



--------------------------------------------------------------------------------



 



     “Notes” shall mean, collectively, the promissory notes evidencing the Loans
issued and delivered pursuant to Section 2.07(e).
     “Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of or in connection with this Agreement or any other Loan
Document, whether on account of fees, indemnities, costs, expenses (including
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
     “Offer” shall have the meaning set forth in the recitals hereto.
     “Offer Documents” shall mean the definitive documents related to the Offer,
including, but not limited to, the Tender Offer Statement and any amendments
thereto, filed from time to time with the Securities and Exchange Commission
under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934.
     “Offerco” shall have the meaning set forth in the recitals hereto.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document
(including any interest, additions to tax or penalties applicable thereto).
     “Participant” shall have the meaning set forth in Section 9.04(c).
     “Participant Register” shall have the meaning set forth in
Section 9.04(c)(i).
     “Patriot Act” shall have the meaning set forth in Section 9.14.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” shall mean:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business;
     (c) pledges and deposits made in the ordinary course of business in
compliance with, or to secure letters of credit issued in connection with,
workers’ compensation, unemployment insurance and other social security laws or
regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance letters of credit,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

12



--------------------------------------------------------------------------------



 



     (e) easements, zoning restrictions, rights-of-way, landlords’ liens on
property held under lease, tenants’ rights under leases and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
     (f) attachment, judgment or similar Liens in respect of judgments that do
not constitute an Event of Default under Section 7.01(g) and are not in excess
of $125,000,000 in the aggregate at any time outstanding (net of any amounts
covered by a third-party insurer as to which such insurer has been notified of a
potential claim and does not dispute coverage);
     (g) the rights of collecting banks and other financial institutions having
a right of setoff, revocation, refund or chargeback with respect to money or
instruments on deposit with or in the possession of such financial institution;
     (h) Liens attaching solely to cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement entered into in connection with an acquisition;
     (i) Liens arising by operation of law on insurance policies and proceeds
thereof to secure premiums thereunder;
     (j) any interest of title of a lessor or sublessor under, and Liens arising
from Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases permitted under this Agreement;
     (k) licenses, sublicenses, leases or subleases that do not interfere in any
material respect with the business of the Borrower or any Subsidiary; and
     (l) Liens encumbering goods and documents of title with respect to such
goods and arising in the ordinary course of business in connection with the
issuance of documentary letters of credit, in each case not incurred or made in
connection with the borrowing of money or the obtaining of advances or similar
credit, and Liens arising out of title retention provisions in a supplier’s
standard condition of supply of goods acquired in the ordinary course of
business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than any letter of credit referred to in the
definition of such term).
     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Prepayment Account” shall have the meaning specified in Section 2.09(e).
     “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office located in New York, New York;

13



--------------------------------------------------------------------------------



 



each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
     “Project Finance Subsidiary” shall mean any Subsidiary formed or utilized
for the primary purpose of owning or operating specific assets, the acquisition
of which is financed solely by Limited Recourse Debt and equity.
     “Public Debt Rating” shall mean, as of any date, the rating that has been
most recently and officially announced by either S&P or Moody’s, as the case may
be, for any class of non-credit enhanced long-term senior unsecured debt issued
by the Borrower. For purposes of the foregoing, (a) if the ratings established
or deemed to have been established by S&P and Moody’s for such debt shall be
changed (other than as a result of a change in the rating system of S&P or
Moody’s), such change shall be effective as of the date on which it is first
announced by the applicable rating agency; (b) if the ratings established or
deemed to have been established by S&P and Moody’s for such debt shall fall
within different levels, the Applicable Rate or Commitment Fee Rate, as the case
may be, shall be based on the higher of the two ratings unless one of the two
ratings is two or more levels lower than the other, in which case the Applicable
Rate or Commitment Fee Rate, as the case may be, shall be determined by
reference to the level next below that of the higher of the two ratings; and
(c) if either S&P or Moody’s shall not have in effect a rating for such debt
(other than by reason of the circumstances referred to in the last sentence of
this paragraph), then such rating agency shall be deemed to have established a
rating below BBB- or Baa3, as applicable. Each change in the Applicable Rate or
Commitment Fee Rate, as the case may be, shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P or Moody’s shall change, the Borrower and the Lenders shall
negotiate in good faith to amend this paragraph to reflect such changed rating
system and, pending the effectiveness of any such amendment, the Applicable Rate
or Commitment Fee Rate, as the case may be, shall be determined by reference to
the rating most recently in effect prior to such change.
     “Register” shall have the meaning set forth in Section 9.04.
     “Regulation S-X” shall mean Regulation S-X of the Securities Act of 1933,
as amended.
     “Regulations” shall mean regulations of the Board, as in effect from time
to time.
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of the outstanding Loans and
unused Commitments at such time.
     “Restricted Margin Stock” shall mean Margin Stock owned by the Borrower or
any Subsidiary the value of which (determined as required under clause (2)(i) of
the definition of “Indirectly Secured” set forth in Regulation U of the Board)
represents not more than 33% of the aggregate value (determined as required
under clause (2)(i) of the definition of “Indirectly Secured” set forth in
Regulation U of the Board), on a consolidated basis, of the property and assets
of the Borrower and its Subsidiaries (other than any Margin Stock) that is
subject to the provisions of Section 2.09 or Article VI (including
Section 6.02).
     “S&P” shall mean Standard & Poor’s Rating Services, or any successor
thereto.
     “Subsidiary” shall mean, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be

14



--------------------------------------------------------------------------------



 



consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.
Unless the context otherwise requires, all references herein to a Subsidiary
shall be deemed to be references to a Subsidiary of the Borrower.
     “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a Swap
Agreement.
     “Target” shall have the meaning set forth in the recitals hereto.
     “Target Refinancing” shall have the meaning set forth in the recitals
hereto.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority (including any interest, additions to tax or
penalties applicable thereto).
     “Tender Offer Statement” shall mean the Tender Offer Statement on
Schedule TO filed with the Securities and Exchange Commission by the Borrower
and Offerco, together with any amendments and supplements thereto.
     “Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.
     “Total Commitments” shall mean, at any time, the aggregate amount of the
Commitments then in effect.
     “Transactions” shall mean, collectively (a) the execution, delivery and
performance by the Borrower of this Agreement, (b) the borrowing of Loans and
the use of the proceeds thereof, (c) the consummation of the Offer, (d) the
consummation of the Merger and (e) the Target Refinancing.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Unrestricted Margin Stock” shall mean any Margin Stock owned by the
Borrower or any Subsidiary which is not Restricted Margin Stock.
     “U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Title IV of ERISA.

15



--------------------------------------------------------------------------------



 



          Section 1.02 Construction. Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular, the
singular the plural and the part the whole; and “property” includes all
properties and assets of any kind or nature, tangible or intangible, real,
personal or mixed. The words “hereof,” “herein,” “hereunder” and similar terms
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement (including this Agreement), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein) and (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns (to the extent such assigns are
not prohibited under this Agreement). The section and other headings contained
in this Agreement and the Table of Contents preceding this Agreement are for
reference purposes only and shall not control or affect the construction of this
Agreement or the interpretation thereof in any respect. Article, section,
subsection, exhibit and schedule references are to articles, sections and
subsections of, and schedules and exhibits to, this Agreement unless otherwise
specified.
          Section 1.03 Accounting Principles. All computations and
determinations as to accounting or financial matters shall be made, and, except
as otherwise expressly provided herein, all financial statements to be delivered
pursuant to this Agreement shall be prepared, in accordance with, and all
accounting or financial terms shall have the meanings ascribed to such terms by,
GAAP as in effect from time to time; provided that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all computations of amounts and ratios referred to in this Agreement shall be
made without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Borrower at “fair value” as defined
therein.
          Section 1.04 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing”).
Article II
THE LOANS
          Section 2.01 Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) the aggregate principal amount of such Lender’s Loans exceeding
such Lender’s Commitment or (b) the sum of the aggregate principal amount of all
Loans exceeding the Total Commitments.
          Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective

16



--------------------------------------------------------------------------------



 



Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurodollar Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          Section 2.03 Requests for Borrowings. (a) To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing (or, in
the case of any Borrowing to be made on the Closing Date, such shorter period as
may be agreed by the Administrative Agent) or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or fax (in the manner provided
in Section 9.01) to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
          (i) the aggregate amount of the requested Borrowing;
          (ii) the date of such Borrowing, which shall be a Business Day;
          (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
          (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
          (v) the location and number of the Borrower’s account to which funds
are to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall

17



--------------------------------------------------------------------------------



 



advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.
          Section 2.04 Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of each Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          Section 2.05 Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax (in the manner provided in Section 9.01) to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

18



--------------------------------------------------------------------------------



 



          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          Section 2.06 Termination and Reduction of Commitments. (a) The
Commitments shall terminate on the Commitment Termination Date.
          (b) The Commitments shall reduce as set forth in Section 2.09(d).
          (c) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.08, the aggregate principal amount of outstanding
Loans would exceed the Total Commitments.
          (d) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (c) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this paragraph shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
          (e) Any termination or reduction of the Commitments shall be
permanent.

19



--------------------------------------------------------------------------------



 



          Section 2.07 Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that, in the event of any
inconsistency in such accounts maintained by a Lender and the Administrative
Agent, entries made in the accounts maintained by the Administrative Agent shall
control; provided further that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form approved by
the Administrative Agent and the Borrower. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).
          Section 2.08 Optional Prepayments. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that each such partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.
          (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by fax (in the manner provided in Section 9.01)) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time on the date of such prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.06(d), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(d). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest as required by Section 2.11.
          Section 2.09 Mandatory Prepayments. (a) If any Capital Stock shall be
issued by the Borrower at any time after the date hereof (other than any such
Capital Stock issued to current or former directors, officers and employees
pursuant to stock option or other benefit plans), an amount equal to

20



--------------------------------------------------------------------------------



 



100% of the Net Cash Proceeds thereof shall be applied no later than the first
Business Day following the date of such issuance toward the prepayment of the
Loans and, on the earlier of the date of such application and such first
Business Day, the Commitments shall be reduced by such amount, in each case as
set forth in Section 2.09(d).
          (b) If any Indebtedness for borrowed money shall be issued or incurred
by the Borrower or any of its Subsidiaries at any time after the date hereof in
any offering of debt securities or under any loan, credit or similar facilities
(other than this Agreement), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied no later than the first Business Day following the
settlement date of such issuance or incurrence toward the prepayment of the
Loans and, on the earlier of the date of such application and such first
Business Day, the Commitments shall be reduced by such amount, in each case as
set forth in Section 2.09(d); provided that this paragraph shall not apply to
the Net Cash Proceeds of (i) any Indebtedness incurred by the Target and its
Subsidiaries, except to the extent that the Borrower is capable of directing the
Net Cash Proceeds of such Indebtedness for use in connection with the Offer, the
Merger or the Target Refinancing, (ii) any Indebtedness under the Existing
Agreement or any other existing debt security or loan, credit or similar
facility of the Borrower, the Target or any of their respective Subsidiaries,
(iii) any Indebtedness issued or incurred for working capital purposes or
otherwise in the ordinary course of business (including project financing and
purchase money and other Indebtedness incurred to finance the acquisition,
construction or improvement of assets), (iv) Indebtedness of the Borrower or any
of its Subsidiaries to the Borrower or any of its Subsidiaries, (v) any
commercial paper or securitization facilities entered into in the ordinary
course of business and (vi) any Indebtedness that refinances, extends, renews or
replaces any Indebtedness of the Borrower or its Subsidiaries referred to in
clause (i) or (ii) above (or any refinancing Indebtedness referred to in this
clause (vi)), other than any such refinancing Indebtedness incurred in
connection with the Target Refinancing, provided that (x) the aggregate
principal amount of Indebtedness that refinances, extends, renews or replaces
the Existing Agreement may not exceed by more than $550,000,000 in the aggregate
the sum of the aggregate principal amount of Indebtedness and unused commitments
under the Existing Agreement and (y) the aggregate principal amount of all such
refinancing Indebtedness (other than any such Indebtedness referred to in clause
(x) above) may not exceed by more than $25,000,000 the sum of the aggregate
principal amount of Indebtedness and unused commitments (other than Indebtedness
and unused commitments under the Existing Agreement) that are the subject of
such refinancings, extensions, renewals or replacements.
          (c) If the Borrower or any of its Subsidiaries shall consummate any
Asset Sale at any time after the date hereof, an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied no later than the third Business Day
following the date of consummation thereof toward the prepayment of the Loans
and, on the earlier of the date of such application or such third Business Day,
the Commitments shall be reduced by such amount, in each case as set forth in
Section 2.09(d); provided that this paragraph shall not apply to the Net Cash
Proceeds of any Asset Sale by the Target and its Subsidiaries, except to the
extent that the Borrower is capable of directing the Net Cash Proceeds of such
Asset Sale for use in connection with the Offer, the Merger or the Target
Refinancing.
          (d) Net Cash Proceeds referred to in paragraphs (a), (b) and (c) of
this Section shall, on the date specified in such paragraphs, (i) result in a
reduction of the Commitments by the amount of such Net Cash Proceeds and (ii) if
received on or after the Closing Date, be applied to the prepayment of the
Loans. Prior to any prepayment of Loans under this Section, the Borrower shall
specify the Borrowing or Borrowings to be prepaid (or, if no such specification
shall have been provided, the Administrative Agent shall apply such prepayment,
first, to ABR Borrowings and, second, to Eurodollar Borrowings in direct order
of the next succeeding Interest Payment Dates therefor). Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest as required by
Section 2.11.

21



--------------------------------------------------------------------------------



 



          (e) At the option of the Borrower, amounts to be applied to prepay
Eurodollar Borrowings shall, if such prepayment would not occur on the last day
of the relevant Interest Period, be deposited in the Prepayment Account (as
defined below). The Administrative Agent shall apply any cash deposited in the
Prepayment Account to prepay the relevant Eurodollar Borrowings on the last day
of the respective Interest Periods therefor (or, at the direction of the
Borrower, on any earlier date). For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by the Borrower with the
Administrative Agent. The Administrative Agent will, at the request of the
Borrower, invest amounts on deposit in the Prepayment Account in cash
equivalents that mature prior to the last day of the applicable Interest Periods
of the Eurodollar Borrowings to be prepaid, provided that (i) the Administrative
Agent shall not be required to make any investment that, in its sole judgment,
would require or cause the Administrative Agent to be in, or would result in
any, violation of any applicable law or regulation and (ii) the Administrative
Agent shall have no obligation to invest amounts on deposit in the Prepayment
Account if a Default or Event of Default shall have occurred and be continuing.
The Borrower shall indemnify the Administrative Agent for any losses relating to
the investments so that the amount available to prepay Eurodollar Borrowings on
the last day of the applicable Interest Periods therefor is not less than the
amount that would have been available had no investments been made. Other than
any interest earned on such investments, the Prepayment Account shall not bear
interest. Interest or profits, if any, on such investments shall be deposited
and reinvested and disbursed as described above. If the maturity of the Loans
has been accelerated pursuant to Article VII, the Administrative Agent shall
apply amounts on deposit in the Prepayment Account to prepay the Eurodollar
Borrowings.
          Section 2.10 Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a ticking fee for the period
from and including the Effective Date to and excluding the Closing Date, in an
amount equal to 0.375% of the average daily amount of the Available Commitment
of such Lender, payable on the earlier of (i) the Closing Date and (ii) the
Commitment Termination Date.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee for the period from and including the
Closing Date to and excluding the last day of the Availability Period, computed
at the Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender, payable quarterly in arrears on each Fee Payment
Date, commencing on the first such date to occur after the Closing Date.
          (c) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a duration fee on each of the 90th, 180th and 270th day
after the Closing Date in an amount equal to the product of (i) the applicable
Duration Fee Rate and (ii) the aggregate principal amount of the Loans of such
Lender outstanding on such day.
          (d) The Borrower agrees to pay to the Administrative Agent, for its
own account, an annual administration fee payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent.
          (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of ticking fees, commitment fees and duration fees, to the Lenders. All
ticking fees and commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Fees paid shall not be refundable
under any circumstances.
          Section 2.11 Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

22



--------------------------------------------------------------------------------



 



          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          Section 2.12 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
          (b) the Administrative Agent is advised in good faith by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
          Section 2.13 Increased Costs. (a) If any Change in Law shall:
          (i) subject any Lender to any Tax on its capital reserves (or any
similar Tax) with respect to this Agreement or any Loan made by it (except for
Indemnified Taxes covered by Section 2.15 and changes in the rate of tax on the
overall net income or profits of such Lender);

23



--------------------------------------------------------------------------------



 



          (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
          (iii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost (other than
lost profits) to such Lender of making or maintaining any Eurodollar Loan or, in
the case of (i), any Loans (or of maintaining its obligation to make any such
Loan) or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
          (b) Subject to Section 2.17, if any Lender determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then, from time to time upon request
of such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered to the extent such a reduction is a consequence of this
Agreement or the Loans made by such Lender.
          (c) In connection with any request under paragraph (a) or (b) of this
Section, the requesting Lender shall deliver to the Borrower a certificate of
such Lender setting forth the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section, which shall contain a statement setting forth in
reasonable detail the basis for requesting such amount and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          Section 2.14 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (it being understood
and agreed that such loss, cost and expense shall not include the Applicable
Rate that would have been applicable to such Loan for the period from the date
of such event to the last day of the then current

24



--------------------------------------------------------------------------------



 



Interest Period therefor). Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
          Section 2.15 Taxes. (a) All payments made by or on behalf of the
Borrower under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for, any Indemnified Taxes and
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Indemnified Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a copy of an original official receipt received by the Borrower showing
payment thereof.
          (d) The Borrower shall indemnify the Administrative Agent and the
Lenders for the full amount of any Indemnified Taxes that are paid or payable by
the Administrative Agent or Lenders, as applicable in connection with any Loan
Document (including amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph (d) shall be paid
within 30 days after the Administrative Agent or Lender delivers to the Borrower
a certificate stating the amount of Indemnified Taxes so payable by such Person.
Such certificate shall be conclusive as to the amount so payable absent manifest
error. Any Lender delivering such certificate to the Borrower shall deliver a
copy of such certificate to the Administrative Agent.
          (e) Each Lender shall severally indemnify the Administrative Agent and
the Borrower for the full amount of any Taxes, in the case of the Administrative
Agent, or any Excluded Taxes, in the case of the Borrower, attributable to such
Lender that are paid or payable by the Administrative Agent or the Borrower in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this paragraph (e) shall be paid within 30 days after the Administrative Agent
or the Borrower delivers to the applicable Lender a certificate stating the
amount of Taxes, in the case of the Administrative Agent, or Excluded

25



--------------------------------------------------------------------------------



 



Taxes, in the case of the Borrower, so payable by the Administrative Agent or
the Borrower, as applicable. Such certificate shall be conclusive of the amount
so payable absent manifest error.
          (f) (i) Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth below in this paragraph (f)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section. If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
          (ii) Without limiting the generality of the foregoing, each Lender
shall, if it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:
     (A) in the case of a Lender that is a U.S. Person, IRS Form W-9;
     (B) in the case of Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from U.S.
federal withholding tax pursuant to the “business profits” or “other income”
article of such tax treaty;
     (C) in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit B to the effect that
such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a

26



--------------------------------------------------------------------------------



 



trade or business in the United States with which the relevant interest payments
are effectively connected;
     (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
          (g) Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including
additional amounts paid by the Borrower pursuant to this Section), it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). The Borrower, upon the request of the Administrative Agent or Lender,
shall repay to the Administrative Agent or such Lender the amount paid to the
Administrative Agent or such Lender pursuant to the previous sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event the Administrative Agent or Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph, in no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower pursuant to this paragraph
if, in the reasonable good faith judgment of the Administrative Agent or such
Lender, such payment would place the Administrative Agent or such Lender in a
less favorable position (on a net after-Tax basis) than the Administrative Agent
or such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
          Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest,

27



--------------------------------------------------------------------------------



 



interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (c) Each borrowing by the Borrower from the Lenders hereunder and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Commitments of the Lenders.
          (d) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders. Amounts paid or prepaid on account of the Loans may not be
reborrowed.
          (e) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (as in effect from time to time) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or its
Subsidiaries (as to which the provisions of this paragraph shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
          (f) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (g) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(b), 2.16(f) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the

28



--------------------------------------------------------------------------------



 



Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          Section 2.17 Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking any Loans affected by such event, or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, in each case with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided further that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.13 or 2.15.
          (b) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), or if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04, except as provided below in this paragraph (b)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (ii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments,
(iii) the Borrower shall be liable to such Lender under Section 2.14 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (iv) the assignee shall be
reasonably satisfactory to the Administrative Agent, (v) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against such Lender and
(vi) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.13 or
2.15 as the case may be. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.
          Section 2.18 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the Available Commitment of such
Defaulting Lender pursuant to Section 2.10(a) or 2.10(b);

29



--------------------------------------------------------------------------------



 



          (b) the Commitment and the outstanding aggregate principal amount of
the Loan of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); and
          (c) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.16(e)
but excluding Section 2.17(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iii) third, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral until the Commitment Expiration Date for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement and (iv) fourth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.
Article III
REPRESENTATIONS AND WARRANTIES
     The Borrower hereby represents and warrants, on the Closing Date and on
each date thereafter on which a Borrowing is made, to the Administrative Agent
and each Lender as follows:
          Section 3.01 Financial Statements; No Material Adverse Change. (a) As
of the date hereof, the Borrower has furnished to the Lenders the audited
consolidated balance sheet of the Borrower as at September 30, 2009 and the
related consolidated income statement and consolidated statement of
shareholders’ equity and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from KPMG LLP, which
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower as at such date, and the consolidated results
of its operations and its consolidated cash flows for the fiscal year then
ended. As of the date hereof, the Borrower has furnished to the Lenders the
unaudited consolidated balance sheet of the Borrower as at December 31, 2009,
and the related unaudited consolidated income statement and consolidated
statement of cash flows for the three-month period ended on such date, which
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower as at such date, and the consolidated results
of its operations and its consolidated cash flows for the three-month period
then ended (subject to normal year-end audit adjustments and the absence of
certain footnotes). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants or otherwise disclosed therein).
          (b) As of the Closing Date, the Borrower has furnished to the Lenders
(i) the unaudited pro forma consolidated balance sheet of the Borrower as at the
end of the most recent fiscal year of the Borrower ended at least 90 days prior
to the Closing Date and (ii) unaudited pro forma consolidated income statement
of the Borrower (x) for the most recent fiscal year of the Borrower ended at
least 90 days prior to the Closing Date and (y) for the most recent fiscal
quarter of the Borrower ended at least 45 days prior to the Closing Date, each
of which has been prepared giving effect (as if such events had occurred on such
date or the first day of such period, as applicable) to (A) the consummation of
the Offer, the Merger and the Target Refinancing, (B) the Loans to be made and
the use of proceeds thereof

30



--------------------------------------------------------------------------------



 



and (C) the payment of fees and expenses in connection with the foregoing. Such
pro forma financial statements have each been prepared based on the best
information available to the Borrower as of the date of delivery thereof and, to
the extent practicable, in accordance with Regulation S-X (it being acknowledged
that the Borrower is limited to publicly available information relating to the
Target and its Subsidiaries).
          (c) As of the Closing Date, (i) there has not occurred any event,
change, occurrence or circumstance that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on the
business, operation, property or financial condition of the Borrower and its
Subsidiaries (other than the Target and its Subsidiaries), taken as a whole,
since September 30, 2009 and (ii) no change has occurred or been threatened (and
no development has occurred or been threatened that involves a prospective
change) in the business, assets, liabilities, financial condition,
capitalization, operations, results of operations or prospects of the Target or
any of its Affiliates that, in the Borrower’s judgment, is or may be materially
adverse to the Target or any of its Affiliates (it being agreed that this clause
(ii) shall be automatically amended to conform to the condition (or, if
applicable, the representation) relating to the absence of “material adverse
effect” (or equivalent concept) on the Target and its Affiliates set forth in
the Offer Documents (or, if applicable, the Merger Agreement) as in effect on
the Closing Date).
          Section 3.02 Litigation. There is no action, suit or administrative
proceeding, to the knowledge of the Borrower after due inquiry, pending or
threatened against the Borrower or any of its Subsidiaries as of the Closing
Date which, in the opinion of the Borrower, involves any substantial risk of any
Material Adverse Effect.
          Section 3.03 Due Organization. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
          Section 3.04 Consents and Approvals. The Borrower has obtained the
consents and approvals of the Governmental Authorities necessary for
consummation of the Transactions and its execution and performance of this
Agreement and such consents and approvals are in full force and effect, other
than any such consents and approvals with respect to which the failure to obtain
or to keep in full force and effect would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
          Section 3.05 Corporate Power, Authorization and Enforceability. The
Borrower has taken all necessary corporate or other organizational action to
authorize its execution, delivery and performance of this Agreement. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and the other Loan Documents when executed and delivered by the Borrower will
constitute, valid and legally binding obligations of the Borrower, subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and equitable principles of general
application (regardless of whether enforcement is sought in a proceeding in
equity or at law).
          Section 3.06 ERISA. The Borrower and each of its ERISA Affiliates is
in compliance with all applicable provisions and requirements of ERISA and the
provisions of the Code and the regulations and published interpretations
thereunder with respect to any Plan for which the Borrower is the plan sponsor
or a contributing employer, and the Borrower is not subject to any material
liability, penalty, excise tax or lien arising under ERISA or under the Code
with respect to any Plan which is sponsored by the Borrower or any Subsidiary
(or to which the Borrower or any Subsidiary is obligated to contribute), except
to the extent such noncompliance, liability, penalty, excise tax or lien would
not have a Material Adverse Effect; and no ERISA Event has occurred or would
reasonably be expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to

31



--------------------------------------------------------------------------------



 



occur, would reasonably be expected to, individually or in the aggregate, result
in a Material Adverse Effect.
          Section 3.07 No Conflict. Except as set forth on Schedule 3.07,
neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance by the
Borrower with the provisions thereof will violate (a) to the best of the
Borrower’s knowledge after due inquiry, any material law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Borrower or
any of its Subsidiaries, (b) the Borrower’s or any Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating or other
management agreement, as the case may be, or (c) to the best of the Borrower’s
knowledge after due inquiry, the provisions of any material indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any lien in, of or on the property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement (other than
any such indenture, instrument or agreement of the Target or any of its
Subsidiaries in effect as of the Closing Date), except, in the case of each of
clauses (a) and (c), to the extent any of the foregoing would not reasonably be
expected to result in a Material Adverse Effect.
          Section 3.08 No Default. Each of the Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property (other than any indenture,
agreement or other instrument of the Target or any of its Subsidiaries in effect
as of the Closing Date), except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
          Section 3.09 Payment of Taxes. Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed by it and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
          Section 3.10 Investment Company Status. Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          Section 3.11 Environmental Matters. Except with respect to any matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (a) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (b) has become subject to any Environmental Liability,
(c) has received notice of any claim with respect to any Environmental Liability
or (d) knows of any basis for any Environmental Liability.
          Section 3.12 Disclosure. (a) All written information and all oral
communications made by the Borrower in Lender meetings and due diligence
sessions held in connection with the syndication of the credit facility
established hereunder, taken as a whole, other than any projections (the
“Projections”) and information of a general economic or industry nature, that
were made available by the Borrower or any of its representatives to the Lead
Arranger, the other Arrangers or the Lenders were, when furnished, complete and
correct in all material respects and did not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the

32



--------------------------------------------------------------------------------



 



statements contained therein not materially misleading in light of the
circumstances under which such statements were made (with the Borrower making
such representation and warranty, insofar as it concerns information and
communications relating to the Target and its Affiliates, to the best knowledge
of the Borrower) and (b) the Projections that were made available by the
Borrower or any of its representatives to the Lead Arranger, the other Arrangers
or the Lenders were prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made and at the time the related
Projections were made available to the Lead Arranger, the other Arrangers or the
Lenders (it being understood that (i) the Projections and the Borrower’s
assumptions with respect thereto, in each case insofar as they relate to the
Target and its Affiliates, were based on information available to the Borrower
with respect to the Target and its Subsidiaries and that such information may
have been limited, (ii) the Projections are subject to significant
uncertainties, (iii) the variances between actual results and projected results
may be material and (iv) no assurances were given that any projections will be
realized).
Article IV
CONDITIONS OF CREDIT
          Section 4.01 Conditions to Effective Date. The effectiveness of this
Agreement shall be subject to satisfaction (or waiver in accordance with
Section 9.02) of the following conditions precedent (the first date on which
such conditions are satisfied or waived, the “Effective Date”):
          (a) Credit Agreement. The Administrative Agent shall have received
from each party hereto a counterpart of this Agreement signed on behalf of such
party.
          (b) Corporate Action. The Administrative Agent shall have received on
or before the Effective Date certified copies of all corporate action taken by
the Borrower to authorize the execution and delivery of this Agreement and, if
required, the Notes and such other documents relating to such authorization as
the Administrative Agent shall reasonably require.
          (c) Organizational Documents; Good Standing Certificates. The
Administrative Agent shall have received copies of the articles or certificate
of incorporation of the Borrower, together with all amendments, and a
certificate of good standing, each certified as of a recent date by the
appropriate governmental officer in its jurisdiction of incorporation.
          (d) Patriot Act Information. No later than five Business Days prior to
the Effective Date, the Administrative Agent and the Lenders shall have received
any information required by the Patriot Act or necessary for the Administrative
Agent or any Lender to verify the identity of the Borrower as required by the
Patriot Act or other “know your customer” and anti-money laundering rules and
regulations, provided that such information shall have been requested by the
Administrative Agent and the Lenders reasonably in advance of the Effective
Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Effective Date, and such notice shall be conclusive and
binding.
          Section 4.02 Conditions to Initial Borrowing. The obligation of each
Lender to make its initial Loan is subject to satisfaction (or waiver in
accordance with Section 9.02) of the following conditions precedent (the first
date on which such conditions are satisfied or waived, the “Closing Date”, which
date shall in no event be later than February 4, 2011):
          (a) Notes. The Administrative Agent shall have received from the
Borrower a counterpart of any Notes requested by the Lenders reasonably in
advance of the Closing Date.

33



--------------------------------------------------------------------------------



 



          (b) Officer’s Certificate. The Administrative Agent shall have
received a certificate dated the Closing Date and signed by the Treasurer or a
Vice President of the Borrower to the effect that each of the representations
and warranties made by the Borrower in Article III hereof is true and correct in
all material respects on and as of the Closing Date, both before and after
giving effect to the Borrowings requested to be made on the Closing Date, except
for such representations and warranties that specifically refer to an earlier
date, which shall be true and correct in all material respects as of such
earlier date.
          (c) Financial Statements. (i) The Administrative Agent shall have
received the unaudited pro forma consolidated balance sheet and unaudited pro
forma consolidated income statement of the Borrower referred to in
Section 3.01(b).
               (ii) The Administrative Agent shall have received, to the extent
available to the Borrower, such audited or unaudited consolidated financial
statements of the Target as would be necessary to comply with Regulation S-X in
a registered offering of securities of the Borrower and all other financial
statements for completed or pending acquisitions as are available to the
Borrower and may be required under Regulation S-X in a registered offering of
securities of the Borrower.
          (d) The Offer. If the Merger Agreement has not been executed prior to
the Closing Date, the Offer shall be consummated (i) substantially concurrently
with the making of the initial Loans and (ii) in accordance with the Offer
Documents, which Offer Documents shall be reasonably acceptable to the Arrangers
(it being understood and agreed that all Offer Documents filed with the
Securities and Exchange Commission prior to the date hereof shall be deemed
reasonably acceptable to the Arrangers). The Administrative Agent shall have
received copies of all amendments, modifications, waivers and consents under the
Offer Documents and no such amendment, modification, waiver or consent shall
have been materially adverse to the interests of the Arrangers or the Lenders
without the prior written consent of the Arrangers (it being understood and
agreed that amendments, modifications, waivers and consents under the Offer
Documents effected prior to the date hereof shall be deemed not to be materially
adverse to the interests of the Arrangers or the Lenders).
          (e) The Merger. If the Merger Agreement has been executed prior to the
Closing Date, (i) the Merger (if the Merger Agreement provides for a one-step
merger of the Target with Offerco) or the Offer (if the Merger Agreement
provides for the consummation of the Offer, followed by the consummation of the
Merger) shall be consummated (A) substantially concurrently with the making of
the initial Loans and (B) in accordance with the Merger Documents, which Merger
Documents shall be reasonably acceptable to the Arrangers. The Administrative
Agent shall have received all Merger Documents, if any, executed prior to the
Closing Date. The Administrative Agent shall have received copies of all
amendments, modifications, waivers and consents to any such Merger Documents,
and no such amendment, modification, waiver or consent shall have been
materially adverse to the interests of the Arrangers or the Lenders without the
prior written consent of the Arrangers.
          (f) Target Ownership. After giving effect to the consummation of the
Offer or the Merger on the Closing Date, the Borrower shall own a majority of
the shares of the common stock of the Target on a fully diluted basis.
          (g) Legal Opinion. The Administrative Agent shall have received a
legal opinion dated the Closing Date and addressed to the Administrative Agent
and the Lenders in form and substance reasonably satisfactory to the
Administrative Agent, covering such matters relating to the Borrower and this
Agreement as the Administrative Agent shall reasonably request.

34



--------------------------------------------------------------------------------



 



          (h) Solvency Certificate. The Administrative Agent shall have received
a solvency certificate from the chief financial officer of the Borrower in a
form reasonably satisfactory to the Administrative Agent.
          (i) Ratings. The Borrower shall, as of the Closing Date, and taking
into account the Transactions, have (i) an unsecured long-term obligations
rating of at least “Baa3” (with stable (or better) outlook) from Moody’s and
(ii) a long-term issuer credit rating of at least “BBB-” (with stable (or
better) outlook) from S&P, which ratings and outlooks shall in each case have
been (A) issued within 60 days prior to the Closing Date or (B) reaffirmed
within seven days prior to the Closing Date. If the rating system of S&P or
Moody’s shall change, the Borrower and the Lenders shall negotiate in good faith
to amend this condition to reflect such changed rating system.
          (j) Fees and Expenses. The Administrative Agent, the Arrangers and the
Lenders shall have received all fees and expenses required to be paid by the
Borrower on or prior to the Closing Date pursuant to the Commitment Letter, the
Bookrunner Fee Letter or the Loan Documents to the extent, in the case of
expenses, the invoice relating thereto is received by the Borrower by a
reasonable time prior to the Closing Date.
          (k) No Default. No Default or Event of Default (as defined therein)
shall have occurred and be continuing, or shall occur as a result of the
consummation of the Offer or the Merger and the financings thereof, under the
Existing Agreement or any refinancing or replacement thereof.
The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Closing Date, and such notice shall be conclusive and binding.
          Section 4.03 Conditions to All Borrowings. The obligation of each
Lender to make each Loan to be made by it hereunder on the occasion of any
Borrowing (including its initial Loan on the Closing Date) is subject to the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by the Borrower in Article III (other than, in the case of any
Loan to be made after the Closing Date, the representations and warranties set
forth in Sections 3.01(c) and 3.02) shall be true and correct in all material
respects on and as of the date of such Borrowing as if made on and as of such
date, both immediately before and immediately after giving effect to such
Borrowing; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on and as of the date of such Borrowing, both immediately before
and immediately after giving effect to such Borrowing.
It is further understood and agreed that notice by the Borrower requesting any
Borrowing shall constitute a certification by the Borrower that the conditions
precedent set forth in this Section 4.03 are satisfied on the date of such
Borrowing.

35



--------------------------------------------------------------------------------



 



Article V
AFFIRMATIVE COVENANTS
          From and including the Closing Date (or, with respect to
Sections 5.01, 5.02 and 5.08 from and including the date hereof) and until
payment in full of all of the Loans and all interest and fees due and payable
hereunder and termination of all Commitments, the Borrower agrees that:
          Section 5.01 Financial Statements. The Borrower will furnish to the
Administrative Agent:
          (a) within 45 days after the close of each quarter, except the last
quarter, of each fiscal year, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarter, unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the Borrower’s previous
fiscal year and ending with the end of such quarter, as such are filed with the
Securities and Exchange Commission;
          (b) within 90 days after the close of each fiscal year, financial
statements filed with the Securities and Exchange Commission consisting of a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such fiscal year, which will be certified by
independent certified public accountants of recognized standing; and
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of a Financial Officer
of the Borrower (x) stating that, to the knowledge of such officer (after due
inquiry), as of the date thereof no Default or Event of Default has occurred and
is continuing (or if a Default or an Event of Default has occurred and is
continuing, specifying in detail the nature and period of the existence thereof
and any action with respect thereto taken or contemplated to be taken by the
Borrower), (y) commencing with the delivery of financial statements for the
first fiscal quarter that shall have commenced after the Closing Date, stating
in reasonable detail the information and calculations necessary to establish
compliance with Section 6.01 and (z) stating whether any change in GAAP or in
the application thereof that could reasonably be expected to affect in any
material respect the calculation of the Leverage Ratio has occurred since the
date of the audited financial statements most recently theretofore delivered
under clause (b) above (or, prior to the first such delivery, referred to in
Section 3.01(a)) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate.
Any financial statement or other material required to be delivered pursuant to
this Section 5.01 shall be deemed to have been furnished to each of the
Administrative Agent and the Lenders on the date that such financial statement
or other material is publicly accessible on the Securities and Exchange
Commission’s website at www.sec.gov.
          Section 5.02 Notices of Material Events. The Borrower will furnish to
the Administrative Agent the following:
          (a) written notice (within five days after a Financial Officer of the
Borrower obtains knowledge thereof) of the occurrence of any Default or Event of
Default which in either case is continuing;
          (b) written notice (within five days after a Financial Officer of the
Borrower obtains knowledge thereof) of the filing or commencement of any action,
suit or proceeding by or before any

36



--------------------------------------------------------------------------------



 



arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
          (c) prompt written notice of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;
          (d) prompt written notice of any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect;
          (e) prompt written notice of an announcement by Moody’s or S&P of a
change in the unsecured long-term obligations of the Borrower or the long-term
issuer credit rating of the Borrower, respectively, and the resulting rating;
and
          (f) promptly following a request therefor, such other information in
confidence respecting the financial condition and affairs of the Borrower and
its Subsidiaries (or the Target and its Subsidiaries, to the extent such
information is available to the Borrower) as the Administrative Agent or any
Lender (through the Administrative Agent) may from time to time reasonably
request (subject to any legal or confidentiality restriction on the delivery of
such requested information).
          Section 5.03 Maintenance of Insurance. The Borrower will maintain, and
cause each Subsidiary to maintain, insurance against risks of fire and other
casualties with good and responsible insurance companies upon its properties of
an insurable nature which are owned and acquired by it from time to time, in
accordance with its normal insurance policies and practices.
          Section 5.04 Payment of Taxes. The Borrower will pay and discharge,
and cause each Subsidiary to pay and discharge, all Taxes upon it or against its
properties prior to the date on which penalties attach thereto, unless and to
the extent that (a) the same shall be contested in good faith and by proper
proceedings or (b) the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
          Section 5.05 Maintenance of Corporate Existence. The Borrower will do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises of the Borrower and its Subsidiaries material to the
conduct of their business taken as a whole; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution not
prohibited by Section 6.03.
          Section 5.06 Maintenance of Property. The Borrower will keep and
maintain, and cause each of its Subsidiaries to keep and maintain, all property
material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole in good working order and condition, ordinary wear and tear
excepted.
          Section 5.07 Compliance with Laws. The Borrower will comply, and cause
each of its Subsidiaries to comply, with all laws (including ERISA and
Environmental Laws), rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
          Section 5.08 Books and Records; Inspections. The Borrower will keep,
and cause each of its Material Subsidiaries to keep, in all material respects,
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
as necessary for the preparation of its consolidated financial statements in
accordance with

37



--------------------------------------------------------------------------------



 



GAAP. The Borrower will, and will cause each of its Material Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times (during
normal business hours) and as often as reasonably requested; provided that, so
long as no Default or Event of Default shall have occurred and be continuing,
(a) only the Administrative Agent shall exercise the rights of the
Administrative Agent and the Lenders under this Section and (b) the
Administrative Agent shall not exercise such rights more frequently than once
per calendar year.
          Section 5.09 Use of Proceeds. The Borrower will use the proceeds of
the Loans solely (a) to finance payments to the equityholders of the Target
pursuant to the Offer and in connection with the Merger, (b) to effect the
Target Refinancing, (c) to pay fees and expenses related to the Transactions and
(d) for working capital and other general corporate purposes of the Borrower and
its Subsidiaries. The Borrower shall not use any part of the proceeds of any
Loans for any purpose that violates the provisions of the Regulations of the
Board.
Article VI
NEGATIVE COVENANTS
          From and including the Closing Date and until payment in full of all
of the Loans and all interest and fees due and payable hereunder and the
termination of all of the Commitments, the Borrower agrees that it will not:
          Section 6.01 Leverage Ratio. Permit the Leverage Ratio as of the last
day of any Test Period, commencing with the Test Period ending with the first
fiscal quarter that shall have commenced after the Closing Date, to exceed 4.8
to 1.00.
          Section 6.02 Liens. Create, incur, assume or suffer to exist, or cause
or permit any Subsidiary to create, incur, assume or suffer to exist, any Lien
on any property or asset now owned or hereafter acquired by it (other than
Unrestricted Margin Stock), except:
          (a) Liens created under the Loan Documents;
          (b) Permitted Encumbrances;
          (c) any Lien on any property or asset of the Borrower or any
Subsidiary existing on the Effective Date and, in the case of such Liens on any
property or asset of the Borrower or any Material Subsidiary, set forth in
Schedule 6.02, and any extension, renewal or replacement thereof; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary (other than improvements or accessions to the applicable property
or assets or proceeds therefrom) and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
          (d) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person (including the Target and its Subsidiaries) that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary) after the Effective Date prior
to the time such Person becomes a Subsidiary (or is so merged or consolidated),
and any extension, renewal or replacement thereof; provided that (i) such Lien
is not created (in the case of the Target or any of its Subsidiaries, with the
consent of the Borrower) in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary or such merger or consolidation
(or, in the case of the Target and its Subsidiaries, in

38



--------------------------------------------------------------------------------



 



contemplation of or in connection with the Merger), as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary (other than improvements or accessions to the applicable
property or assets or proceeds therefrom) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary (or is so merged or consolidated), as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
          (e) Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) in the case of Liens on
assets of any Subsidiary, such Liens secure Indebtedness permitted by
Section 6.04 and obligations relating thereto not constituting Indebtedness,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 360 days after such acquisition or the completion of such construction or
improvement, (iii) the principal amount of Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any other property or assets of
the Borrower or any Subsidiary; provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person;
          (f) Liens in favor of any Governmental Authority to secure partial,
progress, advance or other payments or obligations pursuant to any contract or
statute, including Liens to secure Indebtedness of any pollution control or
industrial revenue bonds, or to secure any Indebtedness incurred for the purpose
of financing all or any part of the purchase price or the cost of constructing
or improving the property subject to such Liens;
          (g) Liens in favor of any customer arising in respect of partial,
progress, advance or other payments made by or on behalf of such customer for
goods produced for or services rendered to such customer in the ordinary course
of business;
          (h) Liens securing Indebtedness or other obligations not exceeding
$200,000,000 in the aggregate at any time outstanding;
          (i) Liens securing Limited Recourse Debt of any Project Finance
Company;
          (j) Liens on the proceeds of issuances of any pollution control or
industrial revenue bonds by the Borrower and its Subsidiaries required to be
held in escrow pursuant to the terms thereof;
          (k) Liens securing obligations under Swap Agreements entered into in
the ordinary course of business; and
          (l) Liens created in connection with securitizations of receivables of
the Borrower or any of its Subsidiaries; provided that such Liens apply solely
to the receivables and interests therein that are the subject of such
securitizations and such other assets as are customarily subject to such Liens
in securitization transactions of the same type.
          Section 6.03 Fundamental Changes. (a) Merge into or consolidate with,
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets (other than
Unrestricted Margin Stock), or all or substantially all of the stock of its
Subsidiaries (other than Unrestricted Margin Stock) (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall

39



--------------------------------------------------------------------------------



 



have occurred and be continuing, any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation; or
          (b) Engage, or permit any of its Subsidiaries to engage, in any
business, to the extent material to the Borrower and its Subsidiaries as a
whole, other than businesses of the type conducted by the Borrower and its
Subsidiaries and the Target and its Subsidiaries on the Effective Date and
businesses incidental or reasonably related thereto, or any business or activity
that is reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof.
          Section 6.04 Subsidiary Indebtedness. Permit any of its Subsidiaries
to create, incur, assume or permit to exist any Indebtedness, except:
          (a) Indebtedness of any Subsidiary outstanding on the Effective Date,
which Indebtedness (in the case of any item of Indebtedness in a principal
amount in excess of $50,000,000) is described on Schedule 6.04, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
          (b) Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary, and any Guarantee by any Subsidiary of any Indebtedness of any other
Subsidiary;
          (c) any Guarantee by any Subsidiary of Indebtedness of the Borrower,
provided that such Subsidiary has Guaranteed the Obligations under a Guarantee
in form and substance reasonably satisfactory to the Administrative Agent (which
Guarantee of the Obligations shall not be more restrictive or burdensome than
such other Guarantee (and, in the event such other Guarantee is subordinated to
any other obligations, may be subordinated to such other obligations on
substantially similar terms) and shall provide for an automatic release thereof
upon release of such other Guarantee);
          (d) Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and refinancings, extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 360 days after such acquisition or the completion of such construction
or improvement;
          (e) Indebtedness of any Person (including the Target and its
Subsidiaries) that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary) after the
Effective Date, or Indebtedness of any Person that is assumed by any Subsidiary
in connection with an acquisition of assets by such Subsidiary after the
Effective Date (so long as such assumed Indebtedness encumbers such assets),
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created (in the case of the Target or any of its Subsidiaries, with the
consent of the Borrower) in contemplation of or in connection with such Person
becoming a Subsidiary (or such merger or consolidation) or such assets being
acquired, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
          (f) Indebtedness of any Subsidiary (i) as an account party in respect
of trade letters of credit or letters of credit of the type referred to in the
definition of the term “Permitted Encumbrances” or (ii) to the extent arising in
connection with any Permitted Encumbrances or any Lien permitted pursuant to
Section 6.02(f) or (g);

40



--------------------------------------------------------------------------------



 



          (g) Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds; provided that
such Indebtedness shall be repaid in full within five Business Days of the
incurrence thereof;
          (h) Limited Recourse Debt of any Project Finance Subsidiary;
          (i) Indebtedness of Foreign Subsidiaries incurred to finance the
working capital needs of Foreign Subsidiaries;
          (j) any other Indebtedness of any Subsidiary; provided that the
aggregate principal amount of such other Indebtedness of all the Subsidiaries
outstanding at any time does not exceed $200,000,000; and
          (k) Indebtedness incurred in connection with the securitization of
receivables of the Borrower or any of its Subsidiaries.
Article VII
EVENTS OF DEFAULT
          Section 7.01 Events of Default. An “Event of Default” shall mean the
occurrence or existence of one or more of the following events or conditions:
          (a) default in payment of principal on any Loan or Note when due;
          (b) default in payment of interest, any fee or any other amount
provided for herein, and such default shall continue unremedied for five
Business Days after written notice thereof shall have been received by the
Borrower from the Administrative Agent or any Lender;
          (c) any representation or warranty made by the Borrower herein or in
any certificate or notice furnished by the Borrower hereunder shall prove to
have been, when made, erroneous in any material respect, provided, however, that
if capable of remedy, the Borrower shall have twenty days after the Borrower has
knowledge of such fact to remedy the underlying facts resulting in such
representation, warranty, certificate or notice being erroneous as above
described;
          (d) (i) default in any material respect by the Borrower in the
performance of any covenant or agreement set forth in Article VI or (ii) default
in any material respect by the Borrower in the performance of any other covenant
or agreement set forth in this Agreement, other than any such covenant or
agreement referred to in clauses (a) through (c) above or clause (d)(i) above,
and, in the case of any such default referred to in this clause (ii), (A) such
default (other than a default in the performance of Section 5.02(a) or 5.09)
shall continue unremedied for 20 days after written notice thereof shall have
been received by the Borrower from the Administrative Agent or (B) in the case
of a default in the performance of Section 5.02(a) or 5.09, such default shall
have continued unremedied for five days;
          (e) failure by the Borrower or any Subsidiary to pay any principal or
interest (regardless of amount) of or on Indebtedness for borrowed money (other
than Limited Recourse Debt) in excess of $125,000,000 when and as the same shall
become due and payable beyond the applicable grace period therefor;
          (f) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity; provided that this
clause (f) shall not apply to (i) secured Indebtedness

41



--------------------------------------------------------------------------------



 



that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (ii) any Indebtedness that becomes due as
a result of a default under any agreement with a Lender or an Affiliate of a
Lender to the extent such default results from a sale, pledge or other
disposition of Unrestricted Margin Stock or (iii) any Indebtedness of the Target
or any of its Subsidiaries outstanding on the Closing Date that becomes due as a
result of the consummation of the Transactions to be consummated on such date;
          (g) a judgment or order for the payment of money in excess of
$125,000,000 (net of any amounts covered by a third-party insurer as to which
such insurer has been notified of a potential claim and does not dispute
coverage) shall be rendered against the Borrower or any Material Subsidiary and
such judgment shall continued unsatisfied and unstayed for a period of 60
consecutive days after the time period for appeal has expired;
          (h) a Change of Control shall have occurred;
          (i) the Borrower or any Material Subsidiary makes, or takes corporate
or other organizational action for, a general assignment for the benefit of
creditors, or files a voluntary petition in bankruptcy or a petition or answer
seeking its reorganization or the readjustment of its indebtedness or consents
to or petitions for the appointment of a receiver, trustee or liquidator of all
or substantially all of its property or shall admit in writing its inability to,
or generally be unable to, pay its debts as such debts come due;
          (j) the commencement of a case or other proceeding, without the
application or consent of the Borrower or the applicable Material Subsidiary, in
any court of competent jurisdiction, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment of debts, of the
Borrower or any Material Subsidiary, the appointment of a trustee, receiver,
custodian, liquidator or the like for the Borrower or any Material Subsidiary,
or any similar action with respect to the Borrower or any Material Subsidiary,
under any laws relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect for a period of 90 consecutive days or an
order for relief in respect of the Borrower or any Material Subsidiary shall be
entered in an involuntary case under the Federal bankruptcy laws (as now or
hereafter in effect) and such order shall not be dismissed, discharged, stayed
or restrained prior to the end of such 90 day period or within 30 days of its
entry, whichever is later; or
          (k) (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings to terminate any Plan, (iv) the Borrower or any
of its ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to result in a
Material Adverse Effect.
          Section 7.02 Consequences of an Event of Default.
          (a) If an Event of Default specified in subsections (a) through (h) or
subsection (k) of Section 7.01 shall occur or exist, then, in addition to all
other rights and remedies which the Administrative Agent or any Lender may have
hereunder or under any other Loan Document, at law or in equity, the Lenders
shall be under no further obligation to make Loans and the Administrative Agent
may, and upon the written request of the Required Lenders shall, by notice to
the Borrower, from time to time do any or all of the following:

42



--------------------------------------------------------------------------------



 



               (i) declare the Commitments terminated, whereupon the Commitments
will terminate;
               (ii) declare the unpaid principal amount of the Loans, interest
accrued thereon and all other Obligations to be immediately due and payable
without presentment, demand, protest or further notice of any kind, all of which
are hereby waived.
          (b) If an Event of Default specified in subsections (i) or (j) of
Section 7.01 shall occur or exist, then, in addition to all other rights and
remedies which the Administrative Agent or any Lender may have hereunder or
under any other Loan Document, at law or in equity, the Commitments shall
automatically terminate, the Lenders shall be under no further obligation to
make Loans and the unpaid principal amount of the Loans, interest accrued
thereon and all other Obligations shall become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby waived.
Article VIII
THE ADMINISTRATIVE AGENT
     Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower, the Target or any of their respective
Subsidiaries or Affiliates as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, the Target or any of their Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or wilful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the

43



--------------------------------------------------------------------------------



 



satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or to confirm satisfaction of any condition that expressly
refers to the matters described therein being acceptable or satisfactory to the
Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

44



--------------------------------------------------------------------------------



 



Article IX
MISCELLANEOUS
          Section 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
               (i) if to the Borrower, to it at Air Products and Chemicals,
Inc., 7201 Hamilton Boulevard, Allentown, Pennsylvania 18195-1501, Attention of
Corporate Treasurer (Fax No. (610) 481-4165);
               (ii) if to the Administrative Agent, to JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas
77002, Attention of Leslie Hill (Fax No. (713) 427-6307), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York
10017, Attention of Stacey Haimes (Fax No. 212-270-5100); and
               (iii) if to any other Lender, to it at its address (or fax
number) set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or fax number for notices
and other communications hereunder by written notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          Section 9.02 Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that
(i) any provision of this Agreement or any other Loan Document may be amended

45



--------------------------------------------------------------------------------



 



by an agreement in writing entered into only by the Borrower and the
Administrative Agent either (A) to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
10 Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within 10 Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment or (B) to provide for any increase in
the Commitment of any Lender or the extension of a Commitment by any bank,
financial institution or other entity that is not then a Lender and, in the case
of any such increase or extension effected after the making of any Loans
hereunder, the making of such Loans by such Lender or other entity as would
result in each Lender participating in each Borrowing then outstanding hereunder
on a pro rata basis (after giving effect to any such increase or extension),
provided that such Lender or other entity is reasonably satisfactory to the
Administrative Agent and executes and delivers such agreement, and (ii) no such
agreement shall (A) increase the Commitment of any Lender over the amount then
in effect without the written consent of such Lender or extend the Maturity Date
without the written consent of each Lender affected thereby, (B) reduce the
principal amount of any Loan or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (C) postpone the scheduled date of payment of any Loan, or any interest
on any Loan, or any fees payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, or
(D) change any of the provisions of this Section or the percentage set forth in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights, duties or
interests of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.
          Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay on demand (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the due diligence expenses,
syndication expenses, travel expenses and fees, charges and disbursements of
counsel (but not more than one firm of counsel (other than regulatory counsel))
associated with the syndication of the credit facility provided for herein, the
preparation, execution, delivery and administration of this Agreement and any
amendment, modification or waiver hereof and (ii) all reasonable out-of-pocket
expenses of the Administrative Agent and the Lenders (including the fees,
disbursements and other charges of counsel (but not more than one firm of
counsel (other than regulatory counsel) to the Administrative Agent and the
Lenders) in connection with the enforcement of this Agreement.
          (b) The Borrower agrees to indemnify and hold harmless the
Administrative Agent and each Lender, and each Related Party of the foregoing
(each, an “indemnified person”) from and against any and all losses, claims,
damages and liabilities to which any such indemnified person may become subject
arising out of or in connection with this Agreement, the use of the proceeds
thereof, the Transactions or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any indemnified person
is a party thereto, and to reimburse each indemnified person upon demand for any
reasonable out-of-pocket legal or other expenses incurred in connection with
investigating or defending any of the foregoing, provided that the foregoing
indemnity and reimbursement will not, as to any indemnified person, apply to
losses, claims, damages, liabilities or related expenses (i) to the extent they
are found by a final, non-appealable judgment of a court to arise from the
wilful misconduct or gross negligence of such indemnified person or any of its
affiliates or its or their respective officers, directors, employees, advisors
or agents or (ii) to the extent they are found by a final, non-appealable
judgment of a court to have resulted from a breach of the obligations of such
indemnified person under this Agreement. No indemnified person shall be liable
for any damages arising from the use by unauthorized persons of Information or
other materials sent through electronic, telecommunications or

46



--------------------------------------------------------------------------------



 



other information transmission systems that are intercepted by such persons,
unless such use is found by a final, non-appealable judgment of a court to arise
from the wilful misconduct or gross negligence or bad faith of such indemnified
person or any of its Affiliates or its or their respective officers, directors,
employees, advisors or agents, or for any special, indirect, consequential or
punitive damages in connection with this Agreement or the Transactions. It is
understood and agreed that, to the extent not precluded by a conflict of
interest, each indemnified person shall endeavor to work cooperatively with the
Borrower with a view toward minimizing the legal and other expenses associated
with any defense and any potential settlement or judgment. A single counsel
shall be used, provided that if, in the reasonable opinion of any indemnified
person, representation of all indemnified persons by one firm of counsel would
be inappropriate due to the existence of an actual or potential conflict of
interest, the Borrower shall reimburse the reasonable out-of-pocket expenses of
no more than such number of additional firms of counsel for the indemnified
persons as is necessary to avoid such actual or potential conflict of interest.
Settlement of any claim or litigation involving any material indemnified amount
will require the approval of the Borrower (not to be unreasonably withheld).
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any indemnified person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
10 days after written demand therefor.
          Section 9.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than a natural
person) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required if an Event of Default has occurred and is continuing or, after the
Closing Date, for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and

47



--------------------------------------------------------------------------------



 



     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower or the
Target and their respective Related Parties or securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
     For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender;
provided, however, that, at any time prior to the Commitment Termination Date
when the aggregate amount of the Available Commitments shall exceed zero, no
Person shall be an Approved Fund with respect to any proposed assignment
hereunder unless at the time of such assignment either (i) its senior unsecured
long-term debt securities without third-party credit enhancement are rated at
least BBB by S&P or Baa2 by Moody’s or (ii) its senior unsecured short-term debt
securities without third-party credit enhancement are rated at least A-2 by S&P
or P-2 by Moody’s.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such

48



--------------------------------------------------------------------------------



 



Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
2.16(f) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (ii) of the first proviso to Section 9.02(b) that affects
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.15 and shall be bound by Section 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(e) as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as an agent of the Borrower, shall maintain a register on which it enters the

49



--------------------------------------------------------------------------------



 



name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender, the
Borrower and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. No Participant shall be entitled to the
benefits of Section 2.15 unless such Participant complies with Section 2.15(f)
as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          Section 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
          Section 9.06 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by fax or an electronic image of an executed counterpart of a
signature page of this Agreement shall be effective as delivery of a manually
executed counterpart of this Agreement.
          Section 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the

50



--------------------------------------------------------------------------------



 



remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          Section 9.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower under this
Agreement then due that are held by such Lender, irrespective of whether or not
such Lender shall have made any demand therefor under this Agreement. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          Section 9.09 Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

51



--------------------------------------------------------------------------------



 



          Section 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          Section 9.12 Confidentiality. (a) Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or the Administrative Agent or another Lender on behalf
of the Borrower. For the purposes of this Section, “Information” shall mean all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, (A) in the case of information received from the Borrower after
the Effective Date, such information is clearly identified at the time of
delivery as confidential and (B) with respect to disclosures pursuant to clauses
(ii) and (iii) above, unless prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Borrower of any request by
any governmental agency or representative thereof or other Person (other than
any such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such confidential
information promptly after receipt of such request, and if practicable and
permissible, before disclosure of such information. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER, THE TARGET AND THEIR RESPECTIVE
RELATED PARTIES OR SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE

52



--------------------------------------------------------------------------------



 



QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
          Section 9.13 Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          Section 9.14 USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
          Section 9.15 No Other Duties, etc.. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Arrangers or Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
[signature pages follow]

53



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto, by their officers thereunto
duly authorized, have executed and delivered this Agreement as of the date first
above written.

            BORROWER

AIR PRODUCTS AND CHEMICALS, INC.
      By:   /s/ George G. Bitto         Name:   George G. Bitto        Title:  
Vice President and Treasurer     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A.,
as Administrative Agent and a Lender
      By:   /s/ Stacey Haimes         Name:   Stacey Haimes        Title:  
Executive Director     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
      By:   /s/ Christopher H. O’Neill         Name:   Christopher H. O’Neill   
    Title:   Senior Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

BNP Paribas
      By:   /s/ Renaud-Franck Falce         Name:   Renaud-Franck Falce       
Title:   Managing Director        BNP Paribas
      By:   /s/ Nicole Mitchell         Name:   Nicole Mitchell        Title:  
Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

Deutsche Bank AG Cayman Island Branch
      By:   /s/ Rainer Meier         Name:   Rainer Meier        Title:  
Director              By:   /s/ Ming K. Chu         Name:   Ming K. Chu       
Title:   Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

HSBC Bank USA, National Association
      By:   /s/ Paul L. Hatton         Name:   Paul L. Hatton        Title:  
Managing Director     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

The Royal Bank of Scotland plc
      By:   /s/ Belinda Tucker         Name:   Belinda Tucker        Title:  
Senior Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

THE BANK OF NOVA SCOTIA
      By:   /s/ David Mahmood         Name:   David Mahmood        Title:  
Managing Director     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

INTESA SANPAOLO S.p.A.
      By:   /s/ Francesco Di Mario         Name:   Francesco Di Mario       
Title:   First Vice President              By:   /s/ Glen Binder         Name:  
Glen Binder        Title:   Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

Sovereign Bank
(A subsidiary of Santander Holdings USA, Inc.)
      By:   /s/ Ravi Kacker         Name:   Ravi Kacker        Title:   Senior
Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Yasuhiko Imai         Name:   Yasuhiko Imai        Title:  
Senior Vice President     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

UBS Loan Finance LLC
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director              By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

Mizuho Corporate Bank (USA)
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LENDER

Toronto Dominion (New York) LLC
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory     

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
     Reference is made to the CREDIT AGREEMENT, dated as of March 31, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AIR PRODUCTS AND CHEMICALS, INC. (the “Borrower”), the
Lenders parties thereto and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
     The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.
2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 3.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, Administrative Agent or
any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including its
obligations pursuant to Section 2.15(f) of the Credit Agreement.
4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and

 



--------------------------------------------------------------------------------



 



2 
Assumption, it will be delivered to the Administrative Agent for acceptance by
it and recording by the Administrative Agent pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.
6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.
7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



Schedule 1
to Assignment and Assumption with respect to
the CREDIT AGREEMENT, dated as of March 31, 2010,
among AIR PRODUCTS AND CHEMICALS, INC. (the “Borrower”),
the Lenders party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent
Name of Assignor:                                         
Name of Assignee:                                         
Effective Date of Assignment:                                         

              Principal     Credit Facility Assigned   Amount Assigned  
Commitment Percentage Assigned     $                       
                    .                    %

                      [Name of Assignee]       [Name of Assignor]    
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    
 
                    Accepted for Recordation in the Register:       Required
Consents (if any):    
 
                    JPMORGAN CHASE BANK, N.A., as
Administrative Agent       AIR PRODUCTS AND CHEMICALS, INC.    
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    
 
                                JPMORGAN CHASE BANK, N.A., as
Administrative Agent    
 
                   
 
          By:        
 
             
 
Name:    
 
              Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
     Reference is made to the CREDIT AGREEMENT, dated as of March 31, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AIR PRODUCTS AND CHEMICALS, INC. (the “Borrower”), the
Lenders parties thereto and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
     Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished the Borrower and the Administrative Agent
with a certificate of its non-U.S. person status on U.S. Internal Revenue
Service Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]

         
By:
       
 
 
 
Name:    
 
  Title:    

Date:                      ___, 20[   ]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)
     Reference is made to the CREDIT AGREEMENT, dated as of March 31, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AIR PRODUCTS AND CHEMICALS, INC. (the “Borrower”), the
Lenders parties thereto and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
     Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished the Borrower and the Administrative Agent
with U.S. Internal Revenue Service Form W-8IMY accompanied by a U.S. Internal
Revenue Service Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]

         
By:
       
 
 
 
Name:    
 
  Title:    

Date:                      ___, 20[   ]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF EXEMPTION CERTIFICATE
(For Participants That Are Not U.S. Persons and That Are Not Partnerships for
U.S. Federal Income Tax
Purposes)
     Reference is made to the CREDIT AGREEMENT, dated as of March 31, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AIR PRODUCTS AND CHEMICALS, INC. (the “Borrower”), the
Lenders parties thereto and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
     Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
     The undersigned has furnished its participating Lender with a certificate
of its non-U.S. person status on U.S. Internal Revenue Service Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]

         
By:
       
 
 
 
Name:    
 
  Title:    

Date:                      ___, 20[   ]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-4
FORM OF EXEMPTION CERTIFICATE
(For Participants That Are Not U.S. Persons and That Are Partnerships for U.S.
Federal Income Tax
Purposes)
     Reference is made to the CREDIT AGREEMENT, dated as of March 31, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AIR PRODUCTS AND CHEMICALS, INC. (the “Borrower”), the
Lenders parties thereto and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
     Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with U.S. Internal
Revenue Service Form W-8IMY accompanied by a U.S. Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]

         
By:
       
 
 
 
Name:    
 
  Title:    

Date:                      ___, 20[   ]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments

              Lender   Title   Total Commitment
JPMorgan Chase Bank, N.A.
  Sole Bookrunner / Joint Lead Arranger   $ 1,344,800,000.00  
BNP Paribas
  Joint Lead Arranger   $ 672,400,000.00  
Deutsche Bank AG, Cayman Island Branch
  Joint Lead Arranger   $ 672,400,000.00  
HSBC Bank USA, N.A.
  Joint Lead Arranger   $ 672,400,000.00  
The Bank of Tokyo-Mitsubishi UFJ, LTD.
  Joint Lead Arranger   $ 672,400,000.00  
The Royal Bank of Scotland, plc
  Joint Lead Arranger   $ 672,400,000.00  
Intesa Sanpaolo S.p.A.
  Co-Arranger   $ 336,200,000.00  
Sovereign Bank
  Co-Arranger   $ 336,200,000.00  
Sumitomo Mitsui Bank Corporation
  Co-Arranger   $ 336,200,000.00  
The Bank of Nova Scotia
  Co-Arranger   $ 336,200,000.00  
UBS Loan Finance LLC
  Co-Arranger   $ 336,200,000.00  
Mizuho Corporate Bank (USA)
  Participant   $ 168,100,000.00  
Toronto Dominion LLC (New York)
  Participant   $ 168,100,000.00  
Total
      $ 6,724,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.07
No Conflict
The incurrence of the Loans may result in noncompliance with the Leverage Ratio
(as defined therein) in the Revolving Credit Agreement dated as of May 23, 2006
by and among Air Products and Chemicals, Inc., the Other Borrowers parties
thereto from time to time, the Lenders parties thereto from time to time, and
ABN Amro Bank N.V., as administrative agent, as amended.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
Existing Liens
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.04
Existing Indebtedness
Industrial Revenue Bonds due February 1, 2041, issued by Air Products LLC in an
aggregate principal amount of $53,000,000.
Financial Letter of Credit of Carburos Metallicos, as account party, in the
amount of EUR 54,663,887.

 